Mr. Justice Bean,
after making the foregoing statement of the facts, delivered the opinion of the court.
1. This is an action to recover possession of a tract of land lying between the supposed meander line of Goose Lake, as surveyed and established in 1872, and the waters thereof. The plaintiff does not allege that he is the owner or entitled to the possession of such land, except by virtue of his ownership of the upland abutting on the meander line as then established. He seeks to invoke the rule that, where a navigable stream or body of water is meandered in making the public surveys, the stream or body of water, and not the meander line, is the true boundary of the riparian owner. This is unquestionably the general rule ; but, as said by Mr. Chief Justice Moore in Barnhart v. Ehrhart, 33 Or. 274 *54(54 Pac. 197), when, for any reason, the surveyor omits to include large tracts of land lying between the meander line as surveyed or as pretended to have been run upon the ground and such streams or bodies of water, the patents for the lots, though referring to the official plat of such survey for identification, are not equivalent to a conveyance of the premises to such navigable stream, lake or bay, but are grants limited by such meander line. ■ Now, in view of this doctrine, it is quite apparent that the complaint does not state a cause of action. It shows on its face that there is a tract of land between the meander line as first located and the waters of the lake sufficient in area for the Government of the United States to extend the public surveys over it. And it does not follow, as an inevitable conclusion of law, that the plaintiff is the owner of such tract-by virtue of-his ownership of the land bordering on the so-called "meander line. ’ ’
2. The statute provides that, in an action to recover real property, the plaintiff in his complaint shall set forth the nature of his estate therein. This the plaintiff has not done in the manner contemplated by the statute. The question- of the riparian rights of the owners of land bordering upon the meander line of Goose Lake is too important to be determined upon the allegations of a complaint as indefinite and uncertain as the one in hand. It would have been a very simple matter for the plaintiff to have alleged that he is the owner and entitled to the possession of the land sought to be recovered, and thus tendered an issue of title which could have been intelligently determined upon evidence disclosing the true condition of affairs. The judgment of the court below is affirmed. Affirmed.